CARPENTER, J.
This is a petition asking that the jury assess damages caused the petitioners by reason of the condemnation and taking of land by the State Board of Public Roads for highway purposes.
The land in question is situated on the Danielson Pike, so-called, in the town of Scituate, and belonged to the petitioners. The matter was heard by a jury in this court and the jury fixed and assessed damages because of said taking at $2,250.00. After said trial, and in due time, the State Board' of *82Public Roads filed in this court a motion for a new trial, and as grounds therefor say:
For petitioner: Walling & Walling.
For respondent: Attorney General.
First, That said verdict is against the law.
Second, That said verdict is against the evidence.
Third, That said verdict is against the law and the evidence and the weight thereof.
Fourth, That the damages awarded in and by said verdict are excessive.
At the trial of said cause a dispute arose as to whether the building of the road would change the grade. The petitioners produced evidence through competent engineers that the engineers’ stakes and markings showed a change of grade which would damage the petitioners’ remaining land. The petitioners also claimed that the engineers of the respondent pointed out to the jury, at the view, stakes and markings which substantiated the petitioners’ claim as to the change in grade. The respondent produced some evidence that no change was to be made in grade.
The question as to grades was submitted to the jury and, by their finding, they apparently felt that a change in grade was to be made, and in such finding this Court feels that the jury were justified. Much evidence was produced by both sides as to the value of the land taken and, upon this evidence and also the evidence as to change of grade, the jury assessed damages in the amount of $2,250.00.
This Court feels that substantial justice has been done and motion for a new trial is denied.